MEMORANDUM **
In light of Cohen’s status as a fugitive from justice and his egregious abuse of the litigation process, we exercise our discretion to dismiss his appeal pursuant to the fugitive disentitlement doctrine. See Par-retti v. United States, 143 F.3d 508, 510-11 (9th Cir.1998) (en banc). The appeal in No. 01-15886 is therefore DISMISSED as to all appellants.
We reach the merits of Montano’s appeal in No. 01-17034. The district court did not abuse its discretion in advancing Montano’s trial date. See Muckleshoot Tribe v. Lummi Indian Tribe, 141 F.3d 1355, 1358 (9th Cir.1998). The due process claim is meritless for similar reasons. AFFIRMED.
The appeal in No. 01-15899 remains under submission.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.